Citation Nr: 0818586	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fragment wound 
scars of the right lower extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.

3.  The veteran does not have currently demonstrated fragment 
wound scars of the right lower extremity.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The veteran does not have fragment wound scars of the 
right lower extremity that are the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of each issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and provided 
examinations in furtherance of his claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Hearing loss and Tinnitus

The veteran contends that his current hearing loss and 
tinnitus are the direct result of working around aircraft his 
complete tour of military service, which included time spent 
in Vietnam.

The veteran's DD form 214 shows that the veteran's military 
occupational specialty (MOS), was a helicopter mechanic, and 
also reveals that he served in Vietnam and received the 
purple heart and aircraft crewman badge, among other awards 
and medals.

Initially, the Board notes that a review of the service 
medical records does not reveal complaints related to hearing 
loss or tinnitus, and the veteran's entrance and discharge 
examinations, dated in September 1967, and August 1970, in 
addition to July 1968 and June 1969 medical examinations, all 
reveal a normal clinical evaluation for the veteran's ears.

The September 1967 entrance audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
10
LEFT
10
0
0
N/A
10

An in-service audiological evaluation dated in July 1968 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

Another in-service audiological evaluation dated in June 
1969, reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
5

The August 1970 discharge audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
20
0
0
5
15

The veteran was also afforded a VA audiological examination 
in February 2006.  At this examination, the veteran reported 
having bilateral hearing loss since the 1970's.  He reported 
that while he was in Vietnam, a rocket explosion occurred and 
he lost his hearing for a few days but it gradually resolved.  
He stated that his hearing loss has gradually become worse 
over the years since that incident, and noted that he had 
difficulty hearing conversations and missed high pitch 
alarms.  Regarding his tinnitus, the veteran reported 
constant, bilateral tinnitus, and stated that the onset was 
when he was in service.  He described his tinnitus as "two 
different tones between the ears", noting that in the right 
ear, the tone is a low pitch steady tone and in the left ear, 
the pitch is higher and louder than the right ear.  He noted 
that his tinnitus was bothersome in quiet places, but noted 
that otherwise he had gotten used to it.  In terms of the 
etiology of his hearing loss and tinnitus, the veteran 
attributed both to his tenure in the military, noting that he 
experienced excessive noise as a helicopter mechanic and crew 
chief, and stated that hearing protection was not available.  
The veteran denied a history of civilian occupational and 
recreational noise exposure, and denied a medical history, 
family history or ototoxic drug history of hearing loss.

This February 2006 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
30
55
LEFT
15
15
20
65
60

Puretone threshold averages were 30 for the right ear, and 40 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 98 
percent in the left ear.  The examiner diagnosed the veteran 
with normal hearing through 2000 Hz sloping to a moderate 
sensorineural hearing loss in the right ear and a moderately 
severe sensorineural hearing loss in the left ear, and noted 
that word recognition scores were excellent bilaterally.  
Regarding the etiology of the veteran's hearing loss and 
tinnitus, the audiologist commented that after a review of 
the claims file, audiometric data indicated normal hearing 
bilaterally from 500-4000 and/or 6000 Hz on all audiograms 
from enlistment through separation (September 1967, July 
1968, and August 1970).  The examiner further noted that 
there were no complaints of hearing loss or tinnitus in the 
service medical records.  In summary, the examiner opined 
that due to the normal hearing bilaterally, and no evidence 
of acoustic damage, it was his opinion that it was not at 
least as likely as not that hearing loss or tinnitus was 
related to military service.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of current sensorineural 
bilateral hearing loss as noted by the February 2006 
audiological exam.  However, the SMRs do not show any in-
service complaints or treatment related to hearing loss or 
tinnitus, and the in-service examinations revealed no loss of 
acuity.  Moreover, there is an absence of any problem with 
hearing acuity until decades after the veteran left military 
service.  Regarding a nexus between the veteran's current 
bilateral hearing loss and tinnitus and his time spent in the 
service, the February 2006 VA audiologist opined that it was 
not at least as likely as not that hearing loss or tinnitus 
were related to military service.  The examiner explained 
that audiometric data indicated normal hearing bilaterally 
from 500-4000 and/or 6000 Hz on all audiograms from 
enlistment through separation (September 1967, July 1968, and 
August 1970); and stated that there were no complaints of 
hearing loss or tinnitus in the service medical records, and 
no evidence of acoustic damage.  Based on this information, 
the examiner concluded that the veteran's currently diagnosed 
hearing loss and tinnitus were not etiologically related to 
the veteran's time spent on active duty.  The Board notes 
that there is no additional evidence of record which 
contradicts the February 2006 examiner's opinion.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until February 2006.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.

Based on the foregoing, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
The preponderance of the evidence is against these claims.

Fragment wound scars, right lower extremity

The veteran contends that while in Vietnam he was hit by 
shrapnel fragments during combat, and was sent to the 
dispensary where they picked out the fragments, but he noted 
that he did not undergo surgery for his injury.  The veteran 
claims that this in-service injury resulted in scarring on 
his right lower extremity.

The service medical records contain no indication of any in-
service incident involving a shrapnel injury, and do not 
document the veteran's visit to the dispensary where he 
reported that fragments were picked out of both of his lower 
extremities.  Further, the veteran's August 1970 discharge 
examination, noted a normal clinical evaluation for the 
veteran's lower extremities, and did not contain any 
reference to an in-service fragment wound injury with 
resulting scarring.  However, the veteran's DD 214 does show 
that he received the Purple Heart and served in Vietnam.

The Board notes that the veteran is currently service 
connected for shrapnel wound scars of the left lower leg.  
This was done by way of a rating decision dated in April 
1972, which noted that although the service medical records 
were completely negative for any treatment for shrapnel 
wounds, the veteran was issued a purple heart and the March 
1972 examination found a history of superficial shrapnel 
wounds present in the pre-tibial area without any 
abnormality.

At the March 1972 VA examination, the veteran reported that 
he was wounded in May 1970 in combat in Vietnam by shrapnel 
to the frontal aspects of both his legs, and noted that the 
shrapnel was picked out at the dispensary.  On examination, 
the examiner noted a few 1 mm in diameter scars numbering 
about 3 on each pre-tibial area of both legs.  He noted no 
loss of subcutaneous tissue, musculature, or other 
abnormality associated with these very superficial scars.  
The examiner noted that the scarring represented superficial 
embedding of shrapnel fragments that were removed, and 
diagnosed the veteran with a history of extremely superficial 
shrapnel wounds, both pre-tibial areas with immediate removal 
of fragments, and noted that the residuals were manifested by 
3-2mm in diameter circular scars present over both pre-tibial 
areas without other abnormality.

The veteran was afforded another VA examination in February 
2006.  At this examination, the examiner noted that the 
veteran was currently service connected for scars as a 
residual of shrapnel wound to the left lower leg, and was now 
claiming service connection for scars as a residual of 
shrapnel wound to the right lower leg.  At this examination, 
the veteran reported his relevant medical history to the 
examiner, noting that he sustained multiple shrapnel 
fragments in both his legs below the knees in a rocket attack 
in Vietnam.  He stated that a medic with his unit picked the 
fragments out of his skin and he was not medivaced out of the 
area, and did not require any surgeries.  As a result, the 
veteran reported that he had some scattered scars, but he 
stated that the scars caused no symptoms or functional 
impairment, and required no treatment.

On examination, the examiner noted that the veteran walked 
with a perfectly normal gait, and that examination of the 
legs revealed no obvious scars but there was a number of very 
small white hypopigmented spots on both legs, and the 
examiner noted that the largest spot he could find was about 
1 cm long.  He noted that if these were scars, there was no 
tenderness, and none of them were inflamed or fixed to 
underlying tissue.  He stated that the spots were barely 
visible and only apparent on very close inspection.  The 
examiner noted that there were no cosmetic issues involved, 
and noted that incidentally, the veteran had a well-healed 
surgical scar down the anterior aspect of his right knee 
secondary to a total knee replacement, which was not related 
to the shrapnel wounds.  The examiner diagnosed the veteran 
with multiple small shrapnel wounds to the right and left 
legs with no functional or cosmetic impairment.

In this case, the Board finds that there is no evidence of 
currently demonstrated scarring on the veteran's right lower 
extremity.  The examiner in the most recent VA examination of 
February 2006 specifically stated that he found no obvious 
scars, but instead noted a number of very small white hypo-
pigmented spots on both legs, which were only visible on very 
close inspection.  The examiner offered his diagnosis of 
multiple small shrapnel wounds to the right and left legs 
based on a history reported by the veteran at the 
examination, where the veteran stated that he had sustained 
multiple shrapnel fragments affecting both his legs below the 
knees in a rocket attack in Vietnam.  Although the veteran 
reported sustaining fragment wounds on his right lower 
extremity (which are not documented in the SMRs), the current 
VA examination does not reveal evidence a current disability, 
as the examiner did not diagnose scarring.  Instead, he 
diagnosed a history of wounds, not residual scarring.  In 
this regard, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed, namely 
scars.  

Here, as just noted, the most recent VA examination does not 
indicate that the in-service shrapnel wound injury 
(undocumented in the record), resulted in any currently 
visible right lower extremity scarring.  The Board does note 
that the veteran received a purple heart, which indicates 
combat, and tends to weigh in favor of the veteran's 
assertion that he sustained fragment wounds to his right leg 
while in service.  However, without evidence of a current 
showing of scarring, service connection is not warranted.  

While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the 
veteran's own assertions as to medical etiology of his 
hearing loss or tinnitus, or the assessment as to whether he 
has scarring of the skin of the right lower extremity due to 
fragment wounds, have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right lower extremity 
fragment wound scars is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


